United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".
          United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".
          United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".
          United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".
          United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".
          United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".
          United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".
          United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".
          United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".
          United States Court of Appeals
                        For the First Circuit

Nos. 10-2170, 10-2171



                  BANCO POPULAR DE PUERTO RICO,

              Plaintiff, Appellant, Cross-Appellee,

                                 v.

 ASOCIACIÓN DE COMPOSITORES Y EDITORES DE MÚSICA LATINOAMERICANA
      (ACEMLA); LATIN AMERICAN MUSIC COMPANY, INC. (LAMCO),

            Defendants, Appellees, Cross-Appellants,


                GUILLERMO VENEGAS LLOVERAS, INC.,

                        Defendant, Appellee.




                            ERRATA SHEET

     The opinion of this Court issued on May 11, 2012, is amended
as follows:

     On page 26, lines 10-11: strike "and tedious".